Case 1:19-md-02915-AJT-JFA Document 881 Filed 09/21/20 Page 1 of 3 PageID# 13646




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


   IN RE CAPITAL ONE CUSTOMER
                                                           MDL No. 1:19-md-2915 (AJT/JFA)
   DATA SECURITY BREACH LITIGATION



   This Document Relates ONLY to the following
   Case:


   PEAKDAY KEP and NARYSYNUON KEP,
                                                           Case No. 1:20-cv-2973 (AJT/JFA)
                          Plaintiffs,

                  v.

   CAPITAL ONE BANK (USA) N.A.,

                         Defendant.


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiffs Peakday Kep and Narysynuon Kep (“Plaintiffs”), by and through counsel, and

  Defendant Capital One Bank (USA), N.A. (“Capital One”), by and through counsel, pursuant to

  Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby jointly stipulate to the

  dismissal of Plaintiffs’ claims in the above-captioned action in their entirety with prejudice.

  Each party shall bear its own costs and expenses.


  Dated: September 21, 2020




                                                   1
Case 1:19-md-02915-AJT-JFA Document 881 Filed 09/21/20 Page 2 of 3 PageID# 13647




  Respectfully submitted,


  /s/                                  /s/
  William M. Walls                     David L. Balser (pro hac vice)
  Attorney at Law                      S. Stewart Haskins II (pro hac vice)
  2927 Broadway                        John C. Toro (pro hac vice)
  Houston, TX 77017                    Kevin J. O’Brien (VSB No. 78886)
  Tel.: (281) 442-8068                 Robert D. Griest (pro hac vice)
  williammwalls@gmail.com              KING & SPALDING LLP
                                       1180 Peachtree Street, N.E.
  Counsel for Plaintiffs               Atlanta, GA 30309
                                       Tel.: (404) 572-4600
                                       Fax: (404) 572-5140
                                       dbalser@kslaw.com
                                       shaskins@kslaw.com
                                       jtoro@kslaw.com
                                       kobrien@kslaw.com
                                       rgriest@kslaw.com

                                       Robert A. Angle (VSB No. 37691)
                                       Tim St. George (VSB No. 77349)
                                       Jon S. Hubbard (VSB No. 71089)
                                       Harrison Scott Kelly (VSB No. 80546)
                                       TROUTMAN PEPPER
                                       HAMILTON SANDERS LLP
                                       1001 Haxall Point
                                       Richmond, VA 23219
                                       Tel.: (804) 697-1200
                                       Fax: (804) 697-1339
                                       robert.angle@troutman.com
                                       jon.hubbard@troutman.com
                                       timothy.st.george@troutman.com
                                       scott.kelly@troutman.com

                                       Mary C. Zinsner (VSB No. 31397)
                                       TROUTMAN PEPPER
                                       HAMILTON SANDERS LLP
                                       401 9th Street, NW, Suite 1000
                                       Washington, DC 20004
                                       Tel.: (202) 274-1932
                                       Fax: (202) 274-2994
                                       mary.zinsner@troutman.com

                                       Counsel for Capital One Defendants


                                       2
Case 1:19-md-02915-AJT-JFA Document 881 Filed 09/21/20 Page 3 of 3 PageID# 13648




                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 21, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing

  to all counsel of record.



                                                      /s/
                                                      David L. Balser




                                                 3
